                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF ARKANSAS
                                    WESTERN DIVISION

    JOHNNIE CRITES,

                        Plaintiff,                            Case No. 4:19-cv-00098
    v.
                                                              JUDGE KRISTINE G. BAKER
    AETNA LIFE INSURANCE COMPANY,

                        Defendant.

                  DEFENDANT AETNA LIFE INSURANCE COMPANY’S
         BRIEF IN SUPPORT OF JUDGMENT ON THE ADMINISTRATIVE RECORD

     Pursuant to the Court’s April 8, 2019 ERISA Scheduling Order (ECF No. 8), Defendant Aetna

Life Insurance Company (“Aetna” or “Defendant”) hereby submits this brief in support of its

motion for judgment on the stipulated Administrative Record as filed with this Court on June 11,

2019. (ECF No. 12). As demonstrated below, and based upon the medical and vocational evidence

in the Administrative Record, Plaintiff cannot establish that she is totally disabled from performing

any “reasonable occupation” as that term is defined in the Policy. Accordingly, Aetna’s benefit

determination was legally correct, reasonable, and certainly not arbitrary and capricious.

                              STATEMENT OF UNDISPUTED FACTS

     I.      Relevant Terms and Conditions of the Group Long-Term Disability Policy.

     Aetna issued Group Policy No. GP-847033-GI (the “Policy”) to Correct Care Solutions, LLC

(“Correct Care”) to insure the long-term disability (“LTD”) component of Correct Care’s

employee welfare benefit plan (the “Plan”). See (AR 49, 73, 78, 104);1 See also (Declaration of



1
  Citations to “(AR         )” are to the applicable Plan documents and the Administrative Record (“AR”), previously
filed with the Court under seal on June 11, 2019. (Doc. 12). Aetna bates-stamped the AR “Aetna/Crites 0001-1573.”
In this Brief, for the sake of brevity, references to specific pages omit the leading zeros and abbreviate the
“Aetna/Crites” Administrative Record as “AR.” The Plan documents, including the LTD policy, are herein labeled
“AR 1” though “AR 140” and the Administrative Record is herein labeled “AR 141” through “AR 1573.”


04936347.1
Ashley Carey (“Carey Decl.”) attached hereto as Exhibit “A” at ¶ 3). As an employee of Correct

Care, Plaintiff was a participant in the Plan, with LTD coverage effective on January 1, 2015.

(Doc. 5 at 2);2 (Carey Decl. at ¶ 4); (AR 49, 78, 634, 1557). Plaintiff must meet the following “Test

of Disability” to be eligible for benefits:

         Test of Disability
         From the date that you first became disabled and until monthly benefits are payable
         for 24 months you meet the test of disability on any day that:

            You cannot perform the material duties of your own occupation solely
             because of an illness, injury or disabling pregnancy-related condition; and
            Your earnings are 80% or less of your adjusted predisability earnings.

         After the first 24 months of your disability that monthly benefits are payable,
         you meet the plan's test of disability on any day you are unable to work at any
         reasonable occupation solely because of an illness, injury or disabling
         pregnancy-related condition.

(AR 84) (emphasis in original).

    The Plan includes the following definition of “Reasonable Occupation”:

         This is any gainful activity:
          For which you are, or may reasonably become, fitted by education, training, or
            experience; and
          Which results in, or can be expected to result in, an income of more than 80%
            of your adjusted predisability earnings.

(AR 101) (emphasis in original).

    The Plan also has the following pre-existing condition language:

         Pre-existing Conditions
         A pre-existing condition is an illness, injury or pregnancy-related condition for
         which, during the 3 months before your coverage or increase in coverage became
         effective:

            You were diagnosed or treated; or
            You received diagnostic or treatment services; or
            You took drugs that were prescribed or recommended by a physician.

2
  Citations to “(Doc. __ at __ )” or “(Doc. __ at ¶ __ )” are to the corresponding document in the Court’s docket,
followed by the relevant page or paragraph number.

04936347.1                                         2
          The plan does not pay benefits for a disability that is caused, or contributed to, by
          a pre-existing condition, if the disability starts within the first 12 months after your
          coverage goes into effect.

(AR 86) (emphasis in original).

    II.      Claim History.

             A.      Aetna Determined that Plaintiff’s History of Migraines and Stroke Were
                     “Pre-existing Conditions” Under the Terms of the Policy and Plan.

    Plaintiff was formerly employed with Correct Care as a Licensed Practical Nurse (LPN)

(medium physical demand level occupation), see (AR 248, 563, 666), until ceasing work on or

about April 5, 2015 (AR 156, 620, 1002) due to hemiplegic migraine and stroke-like symptoms of

left-sided muscle weakness. After ceasing work, Plaintiff sought treatment from Dr. Donald Brady

(Neurology) for initial consultation on October 12, 2015, and complained of left-sided headache,

tingling, and numbness. (AR 1468-70). During this visit, Dr. Brady detailed Plaintiff’s prior

medical history, noting that she was initially diagnosed with hemiplegic migraine and strokes in

March 2014, after extensive testing failed to reveal any abnormalities, and was prescribed Plavix

and Topamax for treatment. (Id.). Since 2014, Dr. Brady noted that Plaintiff continued to take

Plavix and Topamax. (AR 1560 – 61). Given the “normality of prior extensive testing,” Dr. Brady

ultimately agreed with a prior diagnosis of classic migraines, but noted there was no clear

precipitant other than Plaintiff’s self-reported work stress. (AR 1560).

    Because the effective date of Plaintiff’s LTD coverage was January 1, 2015, and since she

became disabled within 12-months of her effective date of LTD coverage, a pre-existing

investigation was conducted for the period October 1, 2014 through December 31, 2014 to

determine whether Plaintiff’s disabling condition had been in existence during this three month

time frame before her insurance became effective. (AR 634-37). In conducting its pre-existing



04936347.1                                       3
condition investigation, Aetna completed a clinical review and determined that both the medical

documentation from Dr. Brady and the pharmacy records confirmed that Plaintiff was diagnosed

with hemiplegic migraines and treated with Plavix to prevent blood clots/stroke and Topamax to

control migraines during the pre-existing time period. (AR 175, 635, and 1488). On October 27,

2015, Aetna denied Plaintiff’s claim due to pre-existing conditions of hemiplegic migraines and

stroke, and noted insufficient evidence to support Plaintiff’s alleged disabling condition of left-

sided muscle weakness. (AR 635).

    After this determination was rendered, Plaintiff submitted additional information, including

office visit notes from Dr. Brady from November 9, 2015. (AR 1478-1480). Dr. Brady’s updated

treatment notes continued to document symptoms consistent with migraine, and expressed his

confusion regarding the reason for Plaintiff’s follow up, given that, just weeks before, Plaintiff had

received a prescription for prophylactic medication to address her symptoms. (AR 1429). While

Plaintiff complained of left-lower extremity numbness which caused her to fall, Dr. Brady’s

examination findings noted that Plaintiff had full physical strength in all extremities, and normal

gait and station. (AR 1479). Plaintiff was ultimately instructed to continue taking her previously

prescribed Topamax. Dr. Brady further recorded in his notes that Plaintiff’s visit was motivated

by “possible secondary gain.” (Id.).

    By letter dated December 17, 2015, Aetna notified Plaintiff that the additional information she

supplied was insufficient to warrant a reversal of its prior determination. (AR at 646 – 48). Aetna

explained that, based on its review of the additional information, Plaintiff’s left-sided weakness

was related to her pre-existing hemiplegic migraine diagnosis, and therefore was similarly

excluded from coverage under the Policy. (AR 647). Despite this determination, Aetna advised

that it had recently requested additional treatment notes and/or objective testing from Dr. Brady,



04936347.1                                    4
and expressed its willingness to continue evaluating any additional information to determine

whether such information warranted a reversal of its claim decision. (Id.).

    Thereafter, Aetna received updated medical records from Dr. Brady, including a November

23, 2015 MRI of Plaintiff’s lumbar spine. (AR at 1426). The MRI showed: (1) multilevel

degenerative disc changes greatest from L3-L4 to LS-S1; (2) bulging disc and disc protrusion

resulting in neural foraminal narrowing at L3-L4 through L5-S1 on the left, greatest at L5-S1; and

(3) increased signal in the posterior annulus of L4-LS and L5-51, as can be associated with

posterior annular tears. (AR 1431-32). By letter dated December 30, 2015, Aetna advised that

these additional records failed to support a basis for reversing its prior determination that Plaintiff’s

left-sided weakness was related to Plaintiff’s pre-existing condition of classic migraine and

hemiplegic migraine. (AR at 649 – 50).

    After this determination, Aetna continued to review Plaintiff’s claim, and received written

correspondence from Dr. Brady, dated January 18, 2016. (AR 1418). In addition to reiterating

Plaintiff’s migraine diagnosis, Dr. Brady’s letter, for the first time, directly addressed the possible

cause of Plaintiff’s left-sided weakness, and noted that these symptoms did not appear to be related

to Plaintiff’s headaches. (Id.). Instead, Dr. Brady indicated that these symptoms were suggestive

of possible psuedoclaudification, and were under continued investigation. (Id.). Upon receiving

Dr. Brady’s correspondence, Aetna conducted a clinical assessment which confirmed that

Plaintiff’s left-sided numbness and weakness were secondary to pseudoclaudification, which

would relate to lumbar disc disease, rather than Plaintiff’s hemiplegic migraines. (AR 237, 239,

563). As a result of this clinical assessment, Aetna approved Plaintiff’s claim for LTD benefits

under the “own occupation” definition of “Disability” by letter dated January 29, 2016, and

advised that benefits were retroactively effective as of October 2, 2015. (AR 651-52, 659).



04936347.1                                     5
             B.    Aetna Continues to Review Plaintiff’s Claim for LTD Benefits Based on
                   the Plan’s “Own Occupation” Test of Disability.

    Following its approval of Plaintiff’s claim under the “own occupation” standard, Aetna

continued to receive and review updated medical records which supported full-time sedentary-

level functionality. (AR 560, 563, 1475). Notably, an Attending Physician Statement (“APS”),

completed by Dr. Brady on December 1, 2015, confirmed that Plaintiff was able to work up to 8

hours a day, 5 days a week, with sedentary restrictions. (AR 1475). Considering this functionality,

Aetna referred Plaintiff’s claim to a vocational rehabilitation consultant in April 2016 for

assistance with potential future job placement. (AR at 1396 – 98). In connection with this referral,

a Transferable Skills Analysis was conducted in March 2016 which identified 26 occupations

varying from “closest” to “good” matches existing in Plaintiff’s labor market as goals for job

placement. (AR at 560).

    As part of the vocational referral, a job search was also conducted, which confirmed the

availability of two sedentary occupations within Plaintiff’s local labor market. (AR 1397).

Notably, wage information was obtained for one of the two sedentary occupations/job openings,

and revealed a salary comparable to Plaintiff’s previous salary (offering up to $37,954 per year).

See (AR 1397). Although these two sedentary-level job openings were circulated to Plaintiff, along

with application instructions, Plaintiff refused to follow up on the job leads or participate in the

vocational rehabilitations services being offered by Aetna. (AR 559 and 1397).

    Nevertheless, Aetna continued to review Plaintiff’s claim and received medical records from

Dr. Donald Blagdon (Family Medicine), including records from an initial office visit on June 1,

2016. (AR at 1355 – 60). During this initial evaluation, Dr. Blagdon assessed Plaintiff for possible

“prior complicated migraines or probably more likely meth/cocaine abuse,” although Plaintiff’s

high BMI made the potential for meth/cocaine abuse less likely. (AR at 1356). Plaintiff’s multi-

04936347.1                                   6
level degenerative disc disease (“DDD”) was also documented, and a neurosurgery referral was

recommended. (Id.). Despite reports of back and neck pain, an examination revealed normal range

of motion throughout Plaintiff’s musculoskeletal system, normal neurological findings, and no

tenderness. (AR 1356 – 57). As part of her evaluation, Plaintiff underwent a urine drug screening

test (“UDS”), which Dr. Blagdon noted was “not surprisingly” positive for “obvious THC

addiction.” (Id.). Considering this finding, Dr. Blagdon indicated that he would refrain from

prescribing narcotics. (Id.). Aetna also received a capabilities and limitations worksheet completed

by Dr. Blagdon on July 14, 2016. (AR at 1384). The worksheet confirmed that Plaintiff could

occasionally sit, stand and walk, and could constantly lift up to 25 lbs., frequently lift up to 35 lbs.,

and occasionally lift up to 50 lbs. (Id.). On the worksheet, Dr. Blagdon noted that Plaintiff was

awaiting a neurosurgical referral, but was capable of working up to 8 hours per day. (Id.).

    Subsequent medical records from Dr. Blagdon, dated October 31, 2016, supported these same

restrictions and limitations, and noted that Plaintiff’s lumbar and cervical DDD were minor, with

no evidence of herniated nucleus pulpous or any neurological deficits. (AR 1320). Despite

Plaintiff’s continued complaints of back and neck pain, with numbness and weakness, Dr. Blagdon

noted that Plaintiff’s musculoskeletal and central nervous examination findings were “all

completely normal,” and revealed normal range of motion, reflexes, and no evidence of

tenderness or edema. (AR 1321) (emphasis in original). He further noted, upon a recent

neurosurgical referral, “only symptomatic” epidural steroid injections were offered, since Plaintiff

was “obviously” not a surgical target. (Id.). In addition, Dr. Blagdon documented Plaintiff’s

history of psycho-somatic complaints, life-long polysubstance use, THC addiction, and life-long

narcotics use. (AR 1320). Dr. Blagdon reiterated that he would not prescribe narcotics to Plaintiff,




04936347.1                                     7
and expressed his opinion that Plaintiff was likely “just looking for stimulants,” and would need a

UDS and assignment to a prescription monitoring program at the next visit. (Id.).

    During a follow up appointment on January 20, 2017 for a medication refill, Dr. Blagdon noted

that Plaintiff continued to be followed by a neurosurgeon, but was not scheduled for surgery. (AR

1308). Plaintiff’s blood pressure was “very hypertensive” as 180/102, and Dr. Blagdon remarked

that Plaintiff “obviously” needed a UDS, and somehow escaped her last visit without undergoing

such screening. (Id.). He further noted that, during a recent hospitalization, Plaintiff reported

seizure-like activity that was “clearly psychogenic,” and due to conversion disorder. (Id.).

Plaintiff continued to report neck and back pain with numbness, but denied gait abnormality, joint

swelling, neck stiffness, or arthralgia. (Id.). Similar to past visits, Plaintiff’s musculoskeletal and

neurological examinations revealed normal findings, including full range of motion throughout

her neck and body. (AR 1309). Despite his prior statements that Plaintiff would not be prescribed

narcotics, Dr. Blagdon prescribed hydrocodone to address Plaintiff’s self-reported pain

complaints. (Id.). Thereafter, Plaintiff returned to Dr. Blagdon for follow up appointments on

February 21 and April 20, 2017. (AR 1282 – 83, 1294 - 95). Once again, examination findings

were completely normal. (Id.).

             C.    Aetna’s Evaluation and Termination of Plaintiff’s Claim Under the Any
                   “Reasonable Occupation” Standard.

    By letter dated August 17, 2017, Aetna advised that it was reviewing Plaintiff’s file to

determine if Plaintiff would continue to qualify for LTD benefits past October 2, 2017, when the

test of disability would change to “any reasonable occupation.” (AR 720-22); see also (AR 529).

In an effort to obtain updated medical records, Aetna contacted Dr. Blagdon’s office on August

17, 2017 to confirm whether Plaintiff had been seen since her follow up appointment on April 20,

2017. (AR 546). Based on a conversation with Dr. Blagdon’s office staff, Aetna learned that

04936347.1                                    8
Plaintiff had not sought treatment since April 20, 2017, and “had no future office visits scheduled.”

(Id.). On September 19, 2017, Aetna attempted (three separate times) to initiate contact with Dr.

Blagdon’s office to request updated office visit notes. (AR 543). When these efforts proved

unsuccessful, Aetna proceeded with referral of Plaintiff’s claim for an internal clinical assessment.

(Id.).

    On September 19, 2017, an internal clinical assessment was conducted by Julie Ballas, who

concluded that the medical records continued to support Dr. Blagdon’s most recent restrictions

and limitations from July 2016. (AR 357 – 59). Agreeing with Dr. Blagdon’s restrictions, Ms.

Ballas confirmed that Plaintiff could drive and use machinery; constantly lift up to 20 lbs. at a

time, frequently lift 35 lbs., and occasionally lift 50 lbs.; occasionally use left and right upper

extremities; occasionally sit, stand, walk; and work up to 8 hours per day. (AR 358).

    Before proceeding with further investigative efforts and an eventual vocational analysis, Aetna

attempted, once more, to contact Dr. Blagdon’s office for updated medical records and treatment

notes. (AR 542). Similar to past attempts, it was unsuccessful. (Id.). Aetna also contacted Dr.

Brady’s office for an update on Plaintiff’s neurological care, and learned that Plaintiff had not

sought treatment since November 9, 2015, and failed to show up for a follow up visit in February

2016. (AR 540).

    On September 28, 2017, Aetna referred Plaintiff’s claim to vocational case manager Joseph L.

Thompson, who performed a Transferable Skills and Labor Market Analysis to evaluate the

availability of alternative occupations meeting Plaintiff’s capabilities and the Policy’s earnings

requirement. (AR at 1264 – 70). Taking into account Plaintiff’s educational background and job

history, as well as Dr. Blagdon’s most recent sedentary-level restrictions and limitations, Aetna

identified three alternative sedentary-level occupations for which Plaintiff possessed the



04936347.1                                    9
transferable skills to perform: (1) Call-Out Operator, (2) Reservation Clerk, and (3) Personal

Scheduler - each exceeding the Policy’s required earnings potential. (AR at 1266-67). In addition,

and although not required under the Policy, Aetna determined that each position was available in

Plaintiff’s own labor market within 100-miles of Hot Springs Village, Arkansas. (AR 1267 – 69).

    By letter dated October 2, 2017, Aetna terminated Plaintiff’s claim for LTD benefits under the

any “reasonable occupation” standard of “Disability,” based on its determination that Plaintiff was

fully capable of performing full-time sedentary work. (AR 755-58). In particular, Aetna’s letter

highlighted the most recent sedentary level restrictions and limitations from Dr. Blagdon, the

clinical assessment which concluded that updated medical records continued to support Dr.

Blagdon’s restrictions, and the three alternative sedentary occupations identified from the

vocational assessment. (AR 756). Aetna also documented its multiple, unsuccessful attempts to

obtain updated medical records in connection with its any “reasonable occupation” review. (Id.).

             D.    Aetna Reviews Additional Evidence Received After its Any “Reasonable
                   Occupation” Decision, and Determines that the Evidence is Insufficient to
                   Warrant Reversal and Reinstatement.

    After discontinuing Plaintiff’s claim under the any “reasonable occupation” standard, Aetna

received updated office visit notes, detailing a follow up visit with Dr. Blagdon on September 27,

2017, and an APS and completed capabilities and limitations worksheet, dated September 29,

2017. (AR 1232 – 54). Dr. Blagdon’s September 27, 2017 office visit notes reflected a diagnosis

of severe cervical DDD, despite normal range of motion in Plaintiff’s neck, and normal

musculoskeletal and neurological examination findings. (AR 1232 – 33). During this visit, a

cervical and lumbar MRI were ordered to monitor Plaintiff’s DDD, and a prescription for

hydrocodone was written for Plaintiff’s complaints of chronic pain. (AR 1234 – 35). In an updated

APS, dated September 29, 2017, Dr. Blagdon listed diagnoses of cervical and lumbar DDD, with



04936347.1                                  10
symptoms of chronic neck and back pain, and prior cerebrovascular accident (“CVA”). AR (1253).

Regarding Plaintiff’s functionality, Dr. Blagdon noted she could do “mostly anything now. No

radiculopathy, no surgery planned.” (Id.). Dr. Blagdon also completed a capabilities and

limitations worksheet, dated September 29, 2017, opining that Plaintiff could continuously sit;

frequently stand and walk; frequently reach at all levels; and lift up to 10 lbs. constantly, up to 35

lbs. frequently, and up to 50 lbs. occasionally. (AR 1248). Despite these limited restrictions, and

consistently normal examination findings, Dr. Blagdon recorded that Plaintiff was only capable of

working up to 4 hours per day. (Id.).

    Given that Dr. Blagdon’s updated information was received shortly after its termination

decision, Aetna conducted a reinstatement triage, to determine whether the new information

provided grounds for reversing its “reasonable occupation” determination. (AR 391 – 92).

Through this process, Aetna confirmed that the medical records continued to support full-time

sedentary capacity. (AR 392). Notably, while Plaintiff continued to take pain medication, such

medication was typically not impairing when it was taken regularly at an established dosage. (Id.).

By letter dated November 9, 2017, Aetna notified Plaintiff that the recent information was not

sufficient to warrant a reversal of its disability claim decision. (AR 785).

    On November 13, 2017, Aetna received an updated capabilities and limitations worksheet

completed by Dr. Blagdon on October 30, 2017, which noted that Plaintiff could sit continuously;

stand and walk occasionally; lift up to 10 lbs. frequently, and up to 35 lbs. occasionally; and engage

in continuous repetitive motion. (AR 1221). Dr. Blagdon noted that Plaintiff could perform hand

grasping, gross manipulation, and fine manipulation on a continuous basis, along with firm hand

grasping on a frequent basis. (Id.). Notwithstanding these sedentary-level restrictions (virtually

identical to his findings a month prior), Dr. Blagdon recorded that Plaintiff was limited to 2 hours



04936347.1                                   11
of work per day. (Id.). Updated medical records, dated November 9, 2017, continued to confirm

completely normal physical, and neurological examination findings, with normal range of motion

in Plaintiff’s neck, and throughout the other areas of Plaintiff’s body, and updated MRI imaging

reflected the same multi-level degenerative changes in Plaintiff’s cervical and lumbar spine. (AR

1200 – 08). Upon reviewing these updated records, Aetna again advised Plaintiff that the evidence

was insufficient to warrant a reversal of its benefit determination. (AR 786).

    On November 16, 2017, Aetna placed a telephone call to Dr. Blagdon, requesting clarification

regarding Plaintiff’s ability to perform sedentary work on a full-time basis, given Dr. Blagdon’s

statements that Plaintiff was capable of sedentary function, yet for less than 8 hours per day. (AR

410, 534). During the call, Dr. Blagdon confirmed that Plaintiff was relatively active, and fully

capable of engaging in full-time sedentary work. (AR 410 – 11). After this telephone call, Aetna

received a third capabilities and limitations worksheet from Dr. Blagdon, dated November 20,

2017. (AR 1195). Similar to past worksheets, Dr. Blagdon continued to note restrictions in keeping

with sedentary-level functionality (continuous sitting, occasional standing and walking, and

frequent lifting up to 10 lbs.); however, instead of limiting Plaintiff to 2 – 4 hours of work per day,

Dr. Blagdon’s updated worksheet did not document any durational restrictions. (Id.). Consistent

with Dr. Blagdon’s most recent restrictions and findings, Aetna determined that the information

was insufficient to warrant a reversal of its “reasonable occupation” claim determination, as the

evidence failed to support an inability to engage in full-time sedentary work. (AR 787).

    On November 27, 2017, Aetna received copies of October 31, 2017 office visit notes from

neurosurgeon Dr. Scott Schlesinger, detailing an initial consultation. (AR 1187 - 93). During this

consultation, Dr. Schlesinger diagnosed Plaintiff with cervicalgia; other cervical disc

degeneration, unspecified cervical region; low back pain; and intervertebral disc degeneration,



04936347.1                                    12
lumbar region. (AR 1193). Dr. Schlesinger documented Plaintiff’s complaints of pain, localized

to her lower back, neck, and tailbone, and largely normal examination findings. (AR 1187 – 90).

Notably, Dr. Schlesinger noted some decrease in Plaintiff’s cervical range of motion, but noted

that Plaintiff had full range of motion in her upper extremities without pain, and exhibited full

motor strength. (AR 1190). Plaintiff’s muscle tone, gait, and reflexes were all noted to be within

normal limits. (AR 1191).

    As a result of his examination findings, Dr. Schlesinger determined Plaintiff could be

discharged from his care, as no surgery was recommended. (AR 1193). While no follow up

appointment was scheduled, Dr. Schlesinger noted that, if any problems arose, he would be happy

to see Plaintiff again, but would limit further treatment to conservative care. (Id.). After reviewing

Dr. Schlesinger’s consultation notes, Aetna again determined that the evidence was insufficient to

support reinstatement of Plaintiff’s benefits given to her ability to perform sedentary work. (AR

790).

             E.    On Appeal, Aetna Upholds its LTD Determination.

    By letter dated March 30, 2018, Plaintiff, through counsel, formally appealed the termination

of her benefits. (AR 1114-21). Plaintiff’s appeal letter challenged Dr. Blagdon’s opinions, arguing

that they were based on inaccurate or incomplete information, and further argued that Plaintiff was

disabled from any occupation “due to the combined disabling effects” of her cervical and lumbar

DDD, and longstanding diagnoses of multiple strokes/transient ischemic attack, migraine,

depression, anxiety, insomnia, and irritable bowel syndrome (“IBS”). (Id.). In connection with her

appeal, Plaintiff submitted medical records, the majority of which pre-dated Aetna’s any

“reasonable occupation” determination. See (AR 994 – 112). For example, hospital records from

a visit in 2014, and again in 2015, detailed self-reported episodes of left-sided weakness,



04936347.1                                   13
“suspicious for conversion disorder.” (AR 997 – 1002). Subsequent hospital records from 2016

revealed that Plaintiff arrived in an ambulance, and reported intermittent spasms following an

epidural steroid injection administered by her neurologist. (AR 1029 – 30, 1039). In addition to

older medical records, Plaintiff also submitted records relating to a recent hospital admission on

January 12, 2018 due to complaints of possible stroke/TIA. (AR 1097 – 02). During this

hospitalization, a CT scan of Plaintiff’s head was performed, which revealed left periventricular

white matter changes consistent with remote lacunar infarct (chronic stroke), with no evidence of

acute intracranial abnormality. (AR 1097).

    On appeal, Plaintiff also submitted medical records detailing a February 22, 2018 office visit

with her new treating physician, Dr. Derrick Lewis (Family Medicine), along with a completed

capabilities and limitations worksheet. (AR 1105 – 08). The records revealed that Plaintiff sought

initial treatment with Dr. Lewis “to establish a PCP” and discuss her medications. (AR 1106).

During this initial visit, Plaintiff reported symptoms of back and joint pain, dizziness, loss of

strength, headaches, and difficulty with balance. (AR 1107).          However, upon examination,

Plaintiff’s spine was noted to be normal, and Plaintiff exhibited full range of motion in her neck

and back. (Id.). Plaintiff’s extremities also reflected full range of motion, and a neurological

examination noted normal motor strength, and sensory function. (Id.). Following this initial visit,

Dr. Lewis completed a capabilities and limitations worksheet, dated February 22, 2018, diagnosing

Plaintiff with hemiplegic migraine and providing sedentary-level restrictions. (AR 1105). In

particular, Dr. Lewis noted that Plaintiff could frequently sit, stand, walk, grasp, manipulate, and

engage in repetitive motion; occasionally push, pull, and reach; and lift up to 10 lbs. on a frequent

basis. (Id). Notwithstanding this level of functionality, Dr. Lewis noted that Plaintiff should remain

off work pending a neurological evaluation for her hemiplegic migraines. (Id.).



04936347.1                                   14
    In connection with its appeal review, Aetna referred Plaintiff’s medical records to Reliable

Review Services, a third-party vendor, for an independent neurological peer review opinion to

further clarify Plaintiff’s functionality. (AR at 962 – 75). On April 24, 2018, Reliable Review

Services referred the file to Dr. Mostafa Farache, a physician board certified in neurology and

clinical neuropsychology. (Id.). Following his review of all the medical records provided, Dr.

Farache completed a report confirming that Plaintiff’s cervical and lumbar spine spondylosis and

degenerative changes were the only conditions supporting any level of functional impairment. (AR

974).3 Despite these diagnoses, Dr. Farache provided restrictions and limitations, as of October 2,

2017, confirming Plaintiff’s ability to perform at an above-sedentary level of functionality. (AR

974 – 75). As a result of his review, Dr. Farache concluded that Plaintiff could sit and engage in

fine finger/hand movement without restriction, stand and walk for up to 4 hours per day, lift and

carry up to 50 lbs. occasionally, push and pull up to 75 lbs. occasionally, and reach at all levels on

a frequent basis. (Id.).

    In addition to these restrictions, Dr. Farache evaluated Plaintiff’s self-reported complaints and

normal examination findings. (AR 973). Dr. Farache noted that, while the objective findings

supported “a lot of functionality,” they called into question the validity of Plaintiff’s self-reported

symptoms, and suggested these reports were “manipulative behaviors.” (Id.). For instance, Dr.

Farache noted that, on one occasion, Plaintiff was prescribed narcotics for pain and tested negative

on UDS while she was actually positive for THC. (Id.). He further noted Plaintiff’s complaints of

collapsing gait, which in most cases was psychosomatic. (Id.). During one hospital visit, Plaintiff

was seen using her left side normally, and leaving the ER on foot, moments after complaining of




3
  While Dr. Farache made every effort to contact Plaintiff’s treating physicians to discuss Plaintiff’s functionality,
these efforts were unsuccessful. (AR 972 – 73).

04936347.1                                          15
left-sided weakness. (Id.). Considering these observations and the normal examination findings,

Dr. Farache noted it was hard to know which of Plaintiff’s complaints were real versus fictitious.

(Id.).

    Given that Dr. Farache was unable to initiate contact with Plaintiff’s treating providers as part

of his review, Aetna sent Dr. Farache’s review to Drs. Lewis and Schlesinger for review and input;

however, neither responded. (AR 481, 484, 821, 836). Aetna continued its appeal review, and

evaluated the 2017 Transferable Skills and Labor Market Analysis’ findings in light of Dr.

Farache’s opinion. (AR 489). Aetna confirmed that the three alternative sedentary occupations

from this prior vocational analysis continued to serve as appropriate alternative “reasonable

occupations” in light of Dr. Farache’s opinion of Plaintiff’s above-sedentary level functionality.

(Id.).

    On June 7, 2018, Aetna upheld its “reasonable occupation” denial on appeal, based on its

determination that Plaintiff was not precluded from full-time sedentary work. (AR 854 – 57).

Aetna noted that Plaintiff’s degenerative conditions were the only diagnoses supporting any

functional impairment, and that some of Plaintiff’s other diagnoses were “pre-existing” conditions,

barred from coverage under the Policy. (AR 856). While some restrictions were noted, based on

Dr. Farache’s independent review, Aetna determined that Plaintiff did not suffer impairments that

would preclude her from performing full-time sedentary-level occupations (and even had above-

sedentary-level functionality, despite her degenerative cervical and lumbar issues). (AR 854 - 57).




         F.    Aetna Reviews Additional Information Received from Plaintiff.




04936347.1                                   16
    While Aetna’s appeal determination confirmed that its decision was final, Plaintiff continued

to submit information to Aetna in the months after the exhaustion of her claim. (AR 856 – 57,

891). The additional information included a capabilities and limitations worksheet, completed by

Dr. Lewis on July 12, 2018, and treatment notes from the same date. (AR 899). Deviating from

his prior restrictions, Dr. Lewis noted that Plaintiff could sit, stand, walk, lift up to 10 lbs., and

engage in grasping and manipulation on an occasional basis, and further noted that repetitive

movement was restricted. (Id.). Dr. Lewis wrote “N/A” next to total hours Plaintiff could work per

day and noted that her restrictions were permanent. (Id.). Nevertheless, Dr. Lewis’ recent

examination findings confirmed full range of motion in Plaintiff’s neck, back, and extremities,

despite difficulty when reaching above shoulder level. (AR 897 - 98). Moreover, a neurological

examination reflected full motor strength in Plaintiff’s upper and lower extremities, and intact

sensory function. (Id.). Following these examinations, Dr. Lewis noted that Plaintiff’s prognosis

was “pain,” and that there were no identifiable factors impacting Plaintiff’s functional capacity.

(AR 898).

    Aetna sent Dr. Lewis’ records to Dr. Farache with an addendum request. (AR 511). On July

23, 2018, Dr. Farache completed his addendum, noting that the new medical records did not change

his opinion, and documented a normal neurological examination with intact motor and sensory

function. (AR 890 – 91). By letter dated July 24, 2018, Aetna notified Plaintiff that the additional

information submitted after Plaintiff’s appeal determination was insufficient to warrant reversal.

(Id.).




04936347.1                                   17
                                  STANDARD OF REVIEW

    I.       Judicial Review of Aetna’s Determination is Governed by the Arbitrary and
             Capricious Standard.

    As acknowledged in the Court’s ERISA Scheduling Order, the abuse of discretion standard

applies if the applicable plan documents give the administrator or claims fiduciary discretionary

authority to determine eligibility for benefits or construe plan terms. Firestone Tire and Rubber

Co. v. Bruch, 489 U.S. 101, 115 (1989); see also (ECF No. 8). Here, it is undisputed that the

Policy vests Aetna, as claims administrator, with full discretionary authority to construe and

interpret the terms of the Policy and to determine eligibility for benefits thereunder. (AR 70). As

a result, this Court should apply the abuse of discretion standard in reviewing Aetna’s benefit

determination. Under this standard, the claim administrator's decision should be reversed “only if

it is arbitrary and capricious.” Midgett v. Washington Group Intern. Long Term Disability Plan,

561 F.3d 887, 896 (8th Cir.2009). Conversely, the claim administrator's decision should be upheld

if the administrator provides a “reasonable explanation for its decision, supported by substantial

evidence.” Ratliff v. Jefferson Pilot Fin. Ins. Co., 489 F.3d 343, 348 (8th Cir. 2007). Substantial

evidence is “such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” River v. Edward D. Jones Co., 646 F.3d 1029, 1033 (8th Cir. 2011). If substantial

evidence is found, the claim administrator’s decision should be upheld even if a different,

reasonable interpretation exists. Cash v. Wal-Mart Group Health Plan, 107 F.3d 637, 641 (8th Cir.

1997). “The requirement that the [claim administrator's] decision be reasonable should be read to

mean that a decision is reasonable if a reasonable person could have reached a similar decision,




04936347.1                                  18
given the evidence before him, not that a reasonable person would have reached that decision.”

Midgett, 561 F.3d at 897 (emphasis in original).4

                                                  ARGUMENT

    I.       Aetna’s Determination That Plaintiff Could Perform Alternative Sedentary
             Occupations Was Legally Correct.

    Aetna readily acknowledges that Plaintiff suffers from DDD in her cervical and lumbar spine,

and that her complaints of pain and weakness in relation to these conditions are documented in the

Administrative Record. Aetna further acknowledges that Plaintiff’s treating physicians continued

to support Plaintiff’s inability to perform her medium-level occupation throughout the “own

occupation” period of “Disability” due to these conditions. Notwithstanding these

acknowledgments, as an ERISA claims administrator, Aetna is bound by the terms of the Policy,

which require that Plaintiff demonstrate an inability to perform any “reasonable occupation” in

order to be eligible for continued LTD benefits after October 2, 2017.

    In addition to the Policy’s requirements, binding ERISA jurisprudence places the burden on

Plaintiff to demonstrate that she is disabled from any “reasonable occupation” as of October 2,

2017. See (AR at 85 and 96); Farley v. Benefit Trust Life Ins. Co., 979 F.2d 653, 658 (8th Cir.

1992) (holding that an ERISA plaintiff bears the burden of proving entitlement to benefits). As

detailed below, Plaintiff cannot (and did not) meet her burden of demonstrating she was disabled

under this stricter definition of Disability. To be certain, the medical and vocational evidence in

the Administrative Record supports the opposite conclusion, confirming Plaintiff’s ability to




4
  While Aetna acknowledges that Arkansas Administrative Code 054.00.101-4 prohibits the inclusion of discretionary
clauses in “all disability income policies issued in [Arkansas] which are issued or renewed on and after March 1,
2013,” this insurance regulation is inapplicable to the Policy at issue which was issued in Tennessee, and is subject to
the laws of that state. (AR at 50). Notably, Tennessee does not prohibit discretionary clauses. Consequently, the
applicable standard of review is arbitrary and capricious, and the Court need not determine whether ERISA preempts
the inapplicable Arkansas regulatory provision banning discretion.

04936347.1                                           19
perform alternative sedentary occupations. Accordingly, Aetna’s decision to terminate continued

LTD benefits was correct, and should be upheld by this Court.

             A.    The Medical Evidence, and Plaintiff’s Treating Physicians, Support
                   Plaintiff’s Ability to Perform Sedentary-Level Work.

    While Plaintiff insists that her degenerative spinal conditions render her completely unable to

perform in another occupation, the medical records and examination findings—both before and

after the “reasonable occupation” test change—paint a completely different picture. In fact, just

months after ceasing work in 2015, Plaintiff’s then-treating neurologist, Dr. Brady, confirmed that

Plaintiff was fully capable of working full time at a sedentary activity level. (AR 561, 563, 1475).

Dr. Brady’s opinion is supported by the medical records from this time frame, documenting a host

of normal testing and examination results, as well as demonstration of full physical strength and

range of motion upon exam. (AR 1479, 1560). Subsequent medical records throughout 2016

document similar findings, and consistently normal examinations, detailing continued full range

of motion, and no neurological deficits. (AR 1321, 1356 – 57). Consistent with these records,

Plaintiff’s then-primary care physician, Dr. Blagdon, completed a capabilities and limitations

worksheet in July 2016, confirming Plaintiff was physically capable of full-time sedentary activity.

(AR 1384).

    Medical evidence from 2017, obtained prior to the “reasonable occupation” effective date,

reveals similar normal findings, noting no appreciable decline in Plaintiff’s physical ability. (AR

1309, 1282 – 82, 1294 – 95). Indeed, physical examinations continued to document normal range

of motion throughout Plaintiff’s body, including her neck and lumbar spine. (Id.). Neurological

examinations also remained consistently normal, noting no deficits impacting Plaintiff’s

functionality. (Id.). Based on this evidence, which indicated that Plaintiff’s condition and sedentary

work function remained essentially unchanged since 2015, Aetna identified 3 alternative sedentary

04936347.1                                   20
occupations that Plaintiff was capable of performing, and properly denied benefits on the “any

occupation” effective date.

    While Plaintiff will argue that Dr. Blagdon supported her inability to perform sedentary

occupations based on his durational limitations, limiting Plaintiff to 4 hours of work per day in

September 2017, and increasing this limitation to 2 hours per day by late-October 2017 (AR 1221,

1248), these durational limitations lack any reasonable or even meaningful support, considering

Plaintiff’s demonstrated functionality upon examination. (AR 1200 – 08, 1232 – 33). Regardless,

Dr. Blagdon later corrected these durational limitations in a telephone conference with Aetna in

November 2017, during which he acknowledged that Plaintiff was active and fully capable of full-

time work at a sedentary-level. (AR 410, 534).        Based on Dr. Blagdon’s November 2017

clarification, and in light of the normal objective physical and neurological examination findings

from 2015 throughout 2017, Aetna’s “reasonable determination” was also entirely correct.

    In challenging Aetna’s determination, Plaintiff submitted a host of medical records pre-dating

2017, which fail to change the analyis in Plaintiff’s favor. Indeed, the only new medical evidence

submitted on appeal, and post-dating the “reasonable occupation” test change date, fails to support

Plaintiff’s claimed disability. While Plaintiff underwent a neurosurgical evaluation in late-2017,

the neurosurgeon, Dr. Schlesinger, confirmed full strength in Plaintiff’s extremities, and no signs

of atrophy. (AR 1190). Although some restriction in cervical range of motion was observed,

muscle tone, reflexes, and gait were notably normal, and no sensory deficits were found. (AR

1191). Consistent with these findings, Dr. Schlesinger found that Plaintiff’s condition was not

severe enough to require surgery, and discharged Plaintiff from his care. (Id.). Thereafter, the

medical evidence revealed that that Dr. Blagdon discontinued care, causing Plaintiff to seek out

another physician (Dr. Lewis) in 2018. (AR 458).



04936347.1                                  21
    Similar to Dr. Blagdon’s examination results, Dr. Lewis’ examination findings revealed

completely normal results. (AR 1107). Given these findings, Dr. Lewis provided light-level

restrictions and limitations in February 2018, confirming that Plaintiff could sit, stand, walk, and

lift up to 20 lbs. on a frequent basis, and lift up to 35 lbs. occasionally. (AR 1105). While Dr.

Lewis indicated that Plaintiff should remain off work, pending a neurosurgical evaluation, this

opinion is contravened by the very restrictions he provides. (Id.). Nevertheless, Dr. Lewis’ opinion

(based on one office visit) lacks the benefit of Plaintiff’s full medical history, including her late-

2017 neurosurgical evaluation, the results of which confirmed Plaintiff was not a surgical

candidate. (AR 1193). In this regard, his opinion that Plaintiff should remain off work, despite his

above-sedentary restrictions, is conclusory and wholly lacking in support.5

    The above volume of medical evidence provides clear support for Aetna’s determination, and

establishes that Aetna’s any “reasonable occupation” decision was, and is, correct. In fact, based

on the evidence, this conclusion was supported as far back as 2015, just months after Plaintiff

ceased work. See, e.g. (AR 1475). While Plaintiff suffers from cervical and lumbar DDD, these

conditions do not prevent range of motion, or otherwise impact Plaintiff’s ability to engage in

another occupation. Although Plaintiff is expected to argue that her pain is a disabling factor, the

validity of this argument is highly questionable in light of the consistently normal physical and

neurological examination findings, statements from Plaintiff’s treating physicians supporting

sedentary functionality, the conclusion from Plaintiff’s former neurosurgeon confirming that

surgery was not recommended, and indications of secondary gain and potential drug abuse

documented throughout the medical records.



5
  While Dr. Lewis’ updated restrictions from July 2018, after Aetna’s appeal determination, advocate for Plaintiff’s
disability, these restrictions are directly contrary to Dr. Lewis’ own office visit notes, noting normal examination
findings, and no factors impairing Plaintiff’s functionality. (AR 897 – 99).

04936347.1                                          22
             B.    The Vocational Evidence Confirms Plaintiff’s Ability to Return to the
                   Workforce.

    Not only did Aetna determine that Plaintiff was medically able to function at a sedentary-level,

it also identified specific sample occupations which met Plaintiff’s functional capabilities as part

of its ongoing claims review. (AR 560, 1397, 1246 - 70). First, more than a year before the any

“reasonable occupation” test change and Aetna’s benefit determination, Aetna obtained a

Transferable Skill Analysis in March 2016 which identified 26 occupations varying from “closest”

to “good” matches and existing in Plaintiff’s labor market as goals for job placement. (AR 560).

Thereafter, Aetna provided vocational rehabilitation services to Plaintiff, including a job search

which confirmed the availability of two sedentary occupations in Benton, Arkansas. (AR 1397).

Notably, wage information was obtained for one of the two sedentary occupations/job openings,

and revealed a salary comparable to Plaintiff’s previous salary (offering up to $37,954 per year).

See (AR 1397). While Aetna circulated these two sedentary-level job openings to Plaintiff and

provided application instructions, Plaintiff refused to follow up on these job leads, or participate

in the vocational rehabilitations services being offered by Aetna. (AR 559, 1397)

    Despite Plaintiff’s unwillingness to participate in Aetna’s vocational rehabilitation services,

Aetna continued to award LTD benefits throughout 2016 and into 2017. On September 28, 2017,

in connection with its “any occupation” investigation, Aetna performed a Transferable Skills and

Labor Market Analysis to evaluate the availability of alternative occupations meeting Plaintiff’s

capabilities and the Policy’s earnings requirement. (AR at 1264 – 70). Taking into account

Plaintiff’s educational background and job history, as well as Dr. Blagdon’s most recent sedentary-

level restrictions and limitations, Aetna identified three alternative sedentary-level occupations

that Plaintiff possessed the transferable skills to perform. (AR 1266 – 67). The identified

occupations of (1) Call-Out Operator, (2) Reservation Clerk, and (3) Personal Scheduler all

04936347.1                                  23
exceeded the Policy’s required earnings potential. (AR at 1267). In addition, and although not

required under the Policy, Aetna determined that each position was available in Plaintiff’s own

labor market within 100-miles of Hot Springs Village, Arkansas. (AR 1267 – 69).

    The identification of these three alternative occupations, standing alone, demonstrates that

Plaintiff is both physically capable and reasonably fitted to engage in any “reasonable occupation”

as that term is defined in the Policy. To be sure, the Eighth Circuit has upheld ERISA benefits

determinations under similar occupational definitions of disability with far less supportive

vocational evidence. See, e.g. Gerhardt v. Liberty Life Assurance Co. of Boston, 736 F.3d 777, 781

– 82 (8th Cir. 2013) (holding that ERISA claims administrator’s termination of benefits was

reasonable based on a transferable skills analysis identifying “at least one” alternative occupation

the plaintiff was capable and reasonably fitted to perform) (emphasis added); Daigle v. Hartford

Life and Accident Insurance Co., 2011 WL 861176, at *7 (E.D. Ark. Mar. 11, 2011), aff’d, 452 F.

App’x 689 (8th Cir. 2011) (holding that ERISA claims administrator’s termination of benefits was

supported by a full and fair review where the claims administrator prepared an employability

analysis, taking into account the plaintiff’s capabilities, education, training, and work history, and

finding one alternative occupation present in the national economy, and exceeding the policy’s

earnings requirement) (emphasis added).

    In summary, Plaintiff’s physical capacity and vocational experience reveal that she would be

a marketable candidate in the workplace. Indeed, the vocational analysis from 2016, and the

Transferable Skills and Labor Market Analysis conducted in 2017, confirmed the existence of

alternative sedentary-level occupations meeting Plaintiff’s functional capabilities, exceeding the

Policy’s earning requirement, and existing in Plaintiff’s own labor market, no less. Given this

evidence, Plaintiff’s ability to engage in employment in any “reasonable occupation” is fully



04936347.1                                   24
supported and confirmed by the evidence in the Administrative Record.

             C.       The Independent Neurological Review Obtained by Aetna Further
                      Supports Plaintiff’s Ability to Engage, At a Minimum, in Sedentary-Level
                      Work.

    Even though the medical and vocational evidence in the Administrative Record continued to

support Plaintiff’s sedentary-level functionality both before and after the “reasonable occupation”

effective date, Aetna continued to diligently investigate Plaintiff’s claim on appeal. As part of its

appeal review, Aetna referred Plaintiff’s medical records to Reliable Review Services, a third-

party organization, for an independent neurological peer review to clarify Plaintiff’s functionality

based on updated medical records submitted on appeal. (AR at 962 – 75). On April 24, 2018,

Reliable Review Services referred the file to Dr. Mostafa Farache, board certified in neurology

and clinical neuropsychology, for an appeal review from a neurological perspective. (Id.).

    Following his thorough review of all the medical records provided, Dr. Farache completed a

report wherein he confirmed that Plaintiff’s cervical and lumbar spine spondylosis and

degenerative changes were the only conditions supporting any level of functional impairment. (AR

974).6 Despite these diagnoses, Dr. Farache determined that Plaintiff was physically capable of

functioning at an above-sedentary level based on the totality of the medical evidence. (AR at 856

and 974 – 75). In particular, Dr. Farache’s report emphasized the marked discrepancy between

Plaintiff’s self-reported complaints, and the objectively normal examination findings. (AR 973).

While, on the one hand, these objective findings supported “a lot of functionality,” they also

suggested that Plaintiff’s self-reported symptoms and complaints were “manipulative behaviors.”

(Id.).




6
  While Dr. Farache made every effort to contact Plaintiff’s treating physicians to discuss Plaintiff’s functionality,
these efforts were ultimately unsuccessful. (AR 972 – 73).

04936347.1                                           25
    In an effort to further clarify Plaintiff’s functionality, Aetna provided copies of Dr. Farache’s

report to Plaintiff’s treating physicians for their review and response. (AR 821 - 850). Despite

Aetna’s efforts, Plaintiff’s treating physicians failed to confirm their agreement or disagreement

with Dr. Farache’s findings, or provide any response at all to Aetna’s inquiry. (AR 858).

Nevertheless, Aetna continued its review, and evaluated the 2017 Transferable Skills and Labor

Market Analysis’ findings in light of Dr. Farache’s opinion. (AR 489). In doing so, Aetna

confirmed that the three alternative sedentary occupations identified in the 2017 Transferable

Skills and Labor Market Analysis continued to serve as appropriate evidence of alternative

“reasonable occupations” in light of Dr. Farache’s opinion regarding Plaintiff’s above-sedentary

level functionality. (Id.). Thereafter, Aetna rendered its final determination, confirming that

Plaintiff did not suffer impairments that would preclude her ability to perform full-time sedentary-

level occupations (and, in fact, had above-sedentary-level functionality, despite her degenerative

cervical and lumbar issues). (AR 854 - 57).

    Aetna properly relied on the neurological peer review and opinion, which was firmly supported

by the volume of normal examination findings in the Administrative Record. Indeed, the Eighth

Circuit has held, time and again, that similar independent reviews constitute substantial evidence

upon which an ERISA claims administrator can rely in adjudicating a claim for benefits. See, e.g.

Hare v. Hartford Life and Accident Insurance Co., 2010 WL 4269238, at *3 (E.D. Ark. Oct. 27,

2010) (citing Black & Decker Disability Plan v. Nord, 538 U.S. 822, 825 (2003) (upholding “any

occupation” denial, and holding that defendant was entitled to rely on two independent medical

reviews in terminating plaintiff’s claim for benefits). Given this line of authority, Aetna was fully

justified in relying on Dr. Farache’s independent neurological opinion in rendering its benefits

determination. By the same token, Dr. Farache’s opinion constitutes substantial evidence that



04936347.1                                    26
Plaintiff is not disabled from any “reasonable occupation.” Thus, any attempts to discredit this

opinion, or challenge Aetna’s well-founded determination, should be rejected.

    II.      Aetna’s Decision to Discontinue Plaintiff’s LTD Benefits Under the “Reasonable
             Occupation” Standard Was Reasonable, and Not Arbitrary and Capricious.

    As set forth in Section I, supra, the Plan Administrator granted Aetna with discretionary

authority to evaluate claims under the Policy, triggering an arbitrary and capricious standard of

review for this case. Therefore, even assuming, for the purposes of argument that Aetna’s decision

is not legally correct (which Aetna categorically disputes), Aetna would still be entitled to

summary judgment, so long as its determination was not arbitrary and capricious.

    In the instant case, Aetna’s decision to discontinue Plaintiff’s LTD benefits (after paying two

years during the “own occupation” period) is firmly supported by the substantial evidence in the

Administrative Record, including: (1) objective physical and neurological examination findings

confirming full range of motion in Plaintiff’s neck and pain, as well as normal strength, tone,

reflexes, and gait; (AR at 1282 – 83, 1294 – 95, 1309, 1321, ); (2) statements from Dr. Blagdon

confirming that, as early as July 14, 2016, and as late as November 2017, Plaintiff was not

restricted from sedentary level functionality (AR 534 and 1384); (3) Dr. Lewis’ examination

findings and above-sedentary restrictions (AR 1105); (4) statements from Plaintiff’s neurosurgeon,

Dr. Schlesinger, confirming that Plaintiff’s condition was not severe enough to require surgical

intervention, and should be treated conservatively (AR 1193); a Transferable Skills and Labor

Market Analysis identifying numerous alternative sedentary-level occupations within Plaintiff’s

functional capacity and required earnings potential (AR 1264 – 89); and an independent

neurologist peer review report and addendum finding that the medical records did not support

restrictions and limitations that would preclude Plaintiff from performing (at a minimum)

sedentary-level occupations. (AR 962 – 75 and 888 – 93)

04936347.1                                  27
    As the above evidentiary list demonstrates, the quality and quantity of evidence in the

Administrative Record undeniably supports Plaintiff’s ability to work in another occupation.

Based on this volume of evidence, the terms of the Policy required Aetna to discontinue Plaintiff’s

benefits under the any “reasonable occupation” standard. Accordingly, Aetna’s benefit

determination, rendered only after it received overwhelming evidence that Plaintiff could perform

other identified occupations, was imminently reasonable and legally correct. See Turman v.

Standard Insurance Co., 733 F. Supp. 2d 1048, 1053 (E.D. Ark. 2010) (holding that ERISA claims

administrator did not abuse its discretion in determining plaintiff was not disabled from “any

occupation” based on the record, which included two supporting independent peer reviews and a

vocational report finding two alternative occupations meeting plaintiff’s functional capacity);

Hare, 2010 WL 4269238, at *3 (upholding ERISA claim administrator’s “any occupation”

determination under the arbitrary and capricious standard of review based on two independent peer

reviews, the supportive opinion of plaintiff’s own treating providers, and a vocational

rehabilitation report finding alternative occupations meeting plaintiff’s functional capacity);

Prezioso v. Prudential Insurance Co. of America, 748 F.3d 797, 806 (8th Cir. 2014) (holding that

benefit determination was not arbitrary and capricious, and that ERISA claims administrator

provided a “full and fair” review where it obtained an independent medical review and vocational

expert opinion prior to denying plaintiff’s benefits claim). Consequently, summary judgment

should be entered in Aetna’s favor.

    III.     Aetna’s Correctly Applied the Pre-existing Condition Limitation in the Policy to
             Bar Plaintiff’s LTD Claim Based

    As addressed above, Aetna’s determination that Plaintiff was capable of performing any

“reasonable occupation” despite her cervical and lumbar degenerative conditions was

overwhelmingly reasonable, and certainly correct. Underscoring the non-disabling nature of these

04936347.1                                  28
degenerative spine conditions standing alone, Plaintiff argues that these conditions, when

combined with her longstanding diagnoses of hemiplegic migraines, multiple strokes/transient

ischemic attacks, depression, anxiety, and irritable bowel syndrome (“IBS”), render her completely

disabled from working in any capacity. However, as explained below, Aetna correctly determined

that these peripheral conditions were “pre-existing” conditions, as defined in the Policy.

Consequently, these conditions are barred from coverage under the terms of the Policy, and cannot,

in isolation or in combination, provide a basis for continued LTD benefits.

    Here, it is undisputed that Plaintiff’s coverage for LTD benefits under the Policy became

effective on January 1, 2015. (AR 1556 – 57). It is further undisputed that Plaintiff ceased working

and claimed disability as of April 5, 2015—just three months after her LTD coverage went into

effect. (AR 620). Given this timeline, and as a preliminary matter, Plaintiff was required to

demonstrate that she was “Disabled,” and that said disability was not “caused, or contributed to,

by a pre-existing condition” as defined in the Policy. (AR 86). To avoid the scope of the Policy’s

pre-existing condition limitation, Plaintiff must establish that she was not diagnosed with, or did

not receive treatment or prescription medication for, any claimed disabling illness or injury during

the three months before her LTD benefits became effective (from October 1, 2014 – December

31, 2014). (AR 86, 620, and 634). Considering the medical evidence and prescription history in

the Administrative Record, Plaintiff simply has not (and cannot) meet this burden in connection

with her contention that she is disabled, in part, due to hemiplegic migraines, stroke/transient

ischemic attack, depression, anxiety, insomnia, and irritable bowel syndrome (“IBS”).

    In the present case, Plaintiff sought benefits after ceasing work due to diagnoses of hemiplegic

migraines and stroke with symptoms of left-sided weakness and numbness. (AR 149 and 1515).

In reviewing Plaintiff’s claim, Aetna obtained medical records from Dr. Donald Brady, dated



04936347.1                                  29
October 12, 2015, which indicated that Plaintiff was first diagnosed with hemiplegic migraines

and stroke in March 2014 after hospitalization and extensive testing. (AR 156). Dr. Brady

confirmed that Plaintiff had been taking Topamax and Plavix as treatment for these conditions.

(Id.). In addition to Dr. Brady’s treatment notes, Aetna also obtained prescription records

confirming that, in October 2014, Plaintiff obtained prescriptions for Topiramate and Clopidogrel.

(AR 174, 635 and 1488).7 Thereafter, a pre-existing condition evaluation was performed by

Aetna’s clinical consultant, Julie Ballas, on October 22, 2015. (AR 173 – 74). Ms. Ballas

confirmed that Topiramate, detailed in Plaintiff’s prescription history, was the brand name of an

anticonvulsant drug used to prevent seizures, as well as reduce migraine frequency. (AR 174). She

further confirmed that Plaintiff’s prescription of Clopidogrel, also known as Plavix, was a drug

used to prevent blood clots after heart attack or stroke. (Id.). Based on her combined review of Dr.

Brady’s medical records and Plaintiff’s prescription history, Ms. Ballas determined that Plaintiff

was diagnosed and treated for hemiplegic migraines during the pre-existing time period at issue.

(AR 175).

    Following Ms. Ballas’ review, and based on the medical evidence in the Administrative

Record, Aetna notified Plaintiff, on October 27, 2015, that she was not eligible for LTD benefits

based on her hemiplegic migraine diagnosis, which was considered a pre-existing condition under

the Policy. (AR 635). Plaintiff failed to formally appeal this initial pre-existing condition

determination, and Aetna thereafter approved Plaintiff’s claim under the “own occupation”

standard due to Plaintiff’s degenerative disc disease and related left-sided weakness which Aetna



7
  While past prescription records also revealed that Plaintiff received and filled prescriptions for Fluoxetine (used to
treat depression) and Alprazolam (used for treatment of anxiety) during this same time frame, Plaintiff’s initial claim
did not seek benefits due to depression or anxiety, and therefore these medications were not specifically addressed in
Aetna’s initial pre-existing condition evaluation and review. (AR 634 – 36 and 1489 – 90). However, as described
below, these conditions were addressed in connection with Plaintiff’s appeal, and correctly found to be pre-existing
conditions, barred from coverage.

04936347.1                                           30
determined were not “pre-existing” conditions under the Policy. (AR 651). After paying the full

twenty-four months of benefits to Plaintiff as a result of her inability to perform her “own

occupation” due to degenerative disc disease and its related symptoms, Aetna reviewed Plaintiff’s

claim under the any “reasonable occupation” standard, effective October 2, 2017, and determined

that Plaintiff failed to demonstrate continued eligibility for benefits under this new standard. (AR

755 – 58). Appealing this determination, Plaintiff argued that she remained disabled due to

degenerative disc disease and related symptoms, and the alleged “combined disabling effects” of

a number of other conditions. (AR 1124 – 34).

    In particular, Plaintiff’s appeal resurrected her argument that hemiplegic migraines and

stroke/transient ischemic attack contributed to her ongoing disability, despite Aetna’s prior

determination that these diagnoses were pre-existing and barred from coverage, based on the

evidence that Plaintiff received treatment for this condition during the 30-day pre-existing

condition look-back period. See (AR 1124 – 34). On appeal, Plaintiff further argued that the

diagnoses of multiple strokes/transient ischemic attacks, depression, anxiety, insomnia, and IBS,

in combination with her degenerative disc disease, supported her entitlement to continued benefits.

(AR at 1125 – 29). Despite these arguments, Plaintiff’s own representations on appeal and the

medical evidence unequivocally establish that Plaintiff’s alleged disabling conditions of

hemiplegic migraines, stroke, depression, anxiety, and IBS are all pre-existing conditions, barred

from coverage under the terms of the Policy. Stated differently, even assuming arguendo that these

conditions somehow prevent Plaintiff from being able to engage in alternative sedentary

occupations (which Aetna disputes), Plaintiff is still not eligible to recover LTD benefits based on

these conditions. As a result, and as explained in further detail below, Aetna’s determination that




04936347.1                                  31
these conditions were pre-existing, and, in turn, could not support continued eligibility for benefits,

was legally correct.

    To be certain, based on admissions in her appeal letter, and the medical evidence in the

Administrative Record, Plaintiff cannot credibly dispute that these conditions are pre-existing or

otherwise eligible for coverage. For example, in her appeal letter, Plaintiff represents that she is

disabled, in part, due to multiple strokes and transient ischemic attacks, which she has suffered

since March 2014. (AR 1126). Plaintiff proffers similar arguments regarding her diagnoses of

depression, anxiety, and insomnia which, by her own admission, have been in place from January

2011 to present. (AR 1128). Lastly, Plaintiff argues that her IBS, an ongoing diagnoses that has

been present since January 2012, contributes to her alleged ongoing disability. (Id.). In addition

to Plaintiff’s own admissions, the medical evidence in the Administrative Record conclusively

establishes that each of Plaintiff’s claimed disabling conditions, with the exception of her

degenerative disc disease and related symptoms which were paid in full under the “own

occupation” standard, are pre-existing conditions for which Plaintiff was diagnosed and/or

received treatment during the relevant three month time frame. For example, the Administrative

Record evidences the following, undisputed facts:

            Plaintiff was diagnosed with hemiplegic migraines and stroke in March 2014, and
             continued to receive treatment for these conditions with prescriptions of Plavix and
             Topamax from March 2014 through, at least, October 12, 2015 (both before, during,
             and after the 3-month lookback period) (AR 173, 177-78, 193 and 1560);

            Plaintiff was diagnosed with depression as early as June 23, 2011 (AR 995), and
             received a prescription of Fluoxetine (Prozac) for treatment of this condition on
             October 8, 2014 and November 20, 2014 (during the 3-month lookback period) (AR
             172, 1489 and 1491);

            Plaintiff was diagnosed with anxiety as early as 2011, and received a prescription of
             Alprazolam (Xanax) for treatment on November 18, 2014 (during the 3-month
             lookback period) (AR 172);


04936347.1                                    32
            Plaintiff was diagnosed with insomnia as early as June 23, 2011 (AR 995) and, by
             Plaintiff’s own admission, has maintained this diagnosis both during and after the 3-
             month lookback period (AR 1128); and

            Plaintiff was diagnosed with IBS as early as August 2, 2012 (AR 995) and, by
             Plaintiff’s own admission, has maintained this diagnosis both during and after the 3-
             month lookback period (AR 1128 – 29).

    As explained above, the Policy expressly bars coverage for a claimed disability contributed to

by an illness for which Plaintiff was diagnosed or received treatment during the three month look

back period from October 1, 2014 – December 31, 2014. (AR 86). While not inclusive, Plaintiff’s

admissions, and the above summary of evidence from the Administrative Record, confirm that

Plaintiff either received treatment, or maintained diagnoses for the alleged disabling conditions of

hemiplegic migraine, stroke, anxiety, depression, insomnia, and IBS during the time frame

between October 1, 2014 – December 31, 2014.8 Applying the Policy’s pre-existing condition to

the undisputed evidence in the Administrative Record, it becomes clear that these particular

conditions fall squarely within the Policy’s definition of pre-existing condition. Consequently,

Aetna’s determination that these conditions were excluded from coverage under the terms of the

Policy was both correct and at the bare minimum reasonable and not arbitrary or capricious based

on the substantial evidence in the Administrative Record.

                                                 CONCLUSION

    Based on the foregoing, Aetna conducted a full and fair review of Plaintiff’s claim for LTD

benefits under the any “reasonable occupation” definition of “Disability.” Under the deferential

standard of review accorded to Aetna’s benefit determination, and considering the medical and




8
 In addition to clearly constituting “pre-existing conditions” barred from coverage under the Policy, Plaintiff’s alleged
disabling diagnoses of anxiety and depression, even if disabling, cannot provide a basis for awarding Plaintiff any
“reasonable occupation” benefits since these benefits are limited to 24-months, and Plaintiff already received 24-
months of LTD benefits.

04936347.1                                            33
vocational evidence in the Administrative Record, Aetna’s decision to deny Plaintiff’s LTD

benefits was correct and at the bare minimum reasonable and neither arbitrary nor capricious, and

fully supported by substantial evidence. Accordingly, Aetna respectfully requests that the Court

grant judgment in its favor, and dismiss Plaintiff’s claim for benefits with prejudice.


    Respectfully submitted on this the 5th day of July 2019.




                                                      /s/ William B. Wahlheim, Jr.
                                                      William B. Wahlheim, Jr.
                                                      wwahlheim@maynardcooper.com

                                                      Attorney for Defendant Aetna Life Insurance
                                                      Company

OF COUNSEL:
MAYNARD, COOPER & GALE, P.C.
1901 Sixth Avenue North
2400 Regions/Harbert Plaza
Birmingham, AL 35203-2618
(205) 254-1000 (phone)
(205) 254-1999 (facsimile)




04936347.1                                   34
                                  CERTIFICATE OF SERVICE

       I hereby certify that on July 5, 2019, I electronically filed the foregoing with the Clerk of
Court using the CM/ECF system which will send notification of such filing to the following:

         James F. Swindoll
         Law Office of James F. Swindoll
         212 Center Street, Suite 300
         Little Rock, Arkansas 72201
         Telephone: (501) 374-1290
         Facsimile: (504) 374-3857

         Attorney for Plaintiff Johnnie Crites



                                                      /s/ William B. Wahlheim, Jr.
                                                      OF COUNSEL




04936347.1                                       35
